DETAILED ACTION
	This Office Action is in response to an amendment filed 11/12/2020.
	Claims 1-13 are pending.
	Claims 11-13 are new claims.
	Claims 1 and 10 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers et al. (hereinafter Sellers, U.S. Patent Application Publication No. 2010/0306698 A1, filed 08/05/2010, published 12/02/2010) in view of Deyab et al. .
In regard to independent claim 1, Sellers teaches:
A method comprising: at a device with one or more processors, non-transitory memory, input device, and a display (see Sellers at Figs. 1-2), the method comprising the steps of:
displaying, on the display, a text note region (at least p. 5, [0069]-[0070]; Figures 1-4 [Wingdings font/0xE0] Sellers teaches a display screen 300 and graphical user interface (GUI) for entering different types of notes 305 taken by a user during a meeting, where the different types of notes 305 may be entered with a stylus 255, a hand 310 or with a keyboard 260 and a pointing device 265 such as a mouse 142 or the like);
Note: The Examiner interprets the limitation below as describing either the input device detecting entry of a new note or the selection of an existing note by the user. Or, does this limitation indicate the live entry of an input note? Please clarify!

detecting, on the input device, an indication of an input note (at least pp. 5-6, [0071]-[0072]; Figures 1-4[Wingdings font/0xE0] Sellers teaches selection of a previously entered note 400 by a user. In response to the selection of the previously entered note 400, a highlight bar 405 envelopes or surrounds the note 400 in order to inform the user that the note 400 has been selected and is ready for further processing by a document editing module 205); and
in response to detecting the input note within the text note region: associating a metadata tag with the input note by:
Note: the limitation below is vague. The following limitation suggests that the further user input is either a new input note or a continuation of the entry of an existing input note? Please clarify!

accepting further user input (at least p. 6, [0072]-[0082]; Figures 4-9 [Wingdings font/0xE0] Sellers teaches that once the note 400 is selected, a user can then select an appropriate note flag to visually distinguish the selected note 400 from the remaining notes 305 on the display screen 300. An appropriate note flag can be selected according to a variety of methods; here the “note flag(s)” are interpreted as the claimed “metadata tag(s)”. Sellers further teaches that a drop down menu 600 that lists (e.g., a metadata tag list) the different types of note flags may be used to select note flags);
Sellers fails to explicitly teach:
detecting one or more keywords in the further user input to automatically assign a metadata tag to the input note; or otherwise analyzing the input note to automatically assign a metadata tag to the input note.
However, Deyab teaches:
detecting one or more keywords in the further user input to automatically assign a metadata tag to the input note; or otherwise analyzing the input note to automatically assign a metadata tag to the input note (at least Abstract; p. 1, [0004]; p. 2, [0023]-[0024]; p. 4, [0047]; Figures 1, 7 [Wingdings font/0xE0] Deyab teaches a method of intelligently annotating texts by first creating a topic map summarizing topics of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Deyab with those of Sellers as both inventions are related to methods of automatically providing annotations to content. Adding the teaching of Deyab to Sellers provides Sellers with a method to automatically identify and annotate texts to identify topics of interest to the end-reader.
Sellers further teaches:
forwarding the input note and the automatically assigned metadata tag to another application program (at least pp. 6-7, [0083]-[0086]; Figures 5-6, 8, and 10-11 [Wingdings font/0xE0] Sellers illustrates, in Fig. 10, a selected e-mail note 400 has been “flagged” (tagged) with the e-mail note flag type by displaying the first icon 525 comprising an envelope adjacent to the selected note 400. The e-mail note flag type 520 has been formatted such that data of the selected note 400 is underlined by the line 1005. Activation of this particular e-mail note flag type 520, the highlight bar feature has been turned off or deactivated. In other words, a color has not been selected for the highlight bar display 1100 generated in response to an activation of a particular note flag (e.g. 520). Exemplary display 1100 can comprise a new e-mail message that is generated in response to the activation of the selected e-mail note flag (e.g. 520). In other words, exemplary display 1100 that comprises an unsent, new-e-mail can correspond to the activation of an e-mail note flag type such as the ones illustrated in Figs. 5, 6 and 8. The content of the selected e-mail note 400 that corresponds to the e-mail note flag 520 has been copied and pasted into the subject line 1105 of the unsent, new e-mail message. By generating display 1100 and presenting it immediately after tagging a particular note (e.g. 520), a workload of a user can be significantly reduced. Similarly, when a note flag is activated, it can initiate an operation within the current document supporting the notes instead of or in addition to initiating an operation in another application program. For example, a user could associate a note flag with an action of taking a note and displaying it in a special window adjacent to a window that is currently receiving note data).

In regard to dependent claim 4, Seller teaches:
triggering at least one event based on the automatically assigned metatag including one or more of:
auto-populating a specific field in a Customer Relationship Manager (CRM) application; creating a task or workflow in a CRM application; sending an alert or notification (at least pp. 6-7, [0083]-[0086]; Figures 5-6, 8, and 10-11 [Wingdings font/0xE0] Sellers illustrates, in Fig. 10, a selected e-mail note 400 has been “flagged”(tagged) with the e-mail note flag type by displaying the first icon 525 comprising an envelope adjacent to the selected note 400. The e-mail note flag type 520 has been formatted such that data of the selected note 400 is underlined by the line 1005. Activation of this particular e-mail note flag type 520, the highlight bar feature has been turned off or deactivated. In other words, a color has not been selected for the highlight bar or background option for this version of the e-mail note flag type 520. Figure. 11 illustrates an exemplary display 1100 generated in response to an activation of a particular note flag (e.g. 520). Exemplary display 1100 can comprise a new e-mail message that is generated in response to the activation of the selected e-mail note flag (e.g. 520). In other words, exemplary display 1100 that comprises an unsent, new-e-mail can correspond to the activation of an e-mail note flag type such as the ones illustrated in Figs. 5, 6 and 8. The content of the selected e-mail note 400 that corresponds to the e-mail note flag 520 has been copied and pasted into the subject line 1105 of the unsent, new e-mail message. By generating display 1100 and presenting it immediately after tagging a particular note (e.g. 520), a workload of a user can be significantly reduced. Similarly, when a note flag is activated, it can initiate an operation within the current document supporting the notes instead of or in addition to initiating an operation in another application program. For example, a user could associate a note flag with an action of taking a note and displaying it in a special window adjacent to a window that is currently receiving note data. e-mail note flag 520); or displaying a list of auto-complete options.

In regard to dependent claim 5, Sellers teaches:
results of the step of analyzing the text input are used for additional steps of automatically associating the text input and/or metadata tag with an insight that depends on one or more of: an activity which is related to a sales activity suggestion application; a repository of sales insights comprising one or more of: general sales best practices; company best practices based on prior successful sales team performance and behavior; user-generated suggestions (at least p. 2,  [0019]-[0023]; p. 6, [0072]-[0082]; Figures 4-9 [Wingdings font/0xE0] Sellers teaches that once the note 400 is selected, a user can then select an appropriate note flag to visually distinguish the selected note 400 from the remaining notes 305 on the display screen 300. An appropriate note flag can be selected according to a variety of methods; here the “note flag(s)” are interpreted as the claimed “metadata tag(s)”. Sellers further teaches that a drop down menu 600 that lists (e.g., a metadata tag list) the different types of note flags may be used to select note flags. Further, Sellers teaches that a user may select from several (e.g. 9) different types of note flags (tags, metadata)) and can be customized. At least some of said note flags, once associated with a note, may act to remind (suggest to) the user of an action to be taken on behalf of a particular note (see [0021]). In Sellers, while the large set of various notes 305 pertain to a meeting as illustrated by display screen 300, those skilled in the art will appreciate that other types of notes for recording information pertaining to activities are not beyond the scope and spirit of the present invention. That is, the present invention can be used for an infinite number of purposes beyond that of recording information pertaining to a meeting (see p. 5, [0070]). That said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sellers’ display screen and GUI for entering and subsequently tagging sales notes in a sales note region with metadata appropriate to sales because, at least functionally, both Sellers and the instant invention provide a GUI for entering, displaying, and annotating notes with metadata, where the associated metadata may act as a reminder to the user); a marketplace for premium content suggestions; or an algorithm that analyzes the sales notes and associated metadata tags using a scoring system based on: note content metadata tags CRM, account characteristics including industry, account revenue, or number of employees; or properties of an associated CRM opportunity or lead record including product being sold, stage of sales opportunity, the status of the lead, or number of open tasks.

In regard to dependent claim 7, Sellers teaches:
presenting a user interface element for removing input notes that have associated metadata tags that were automatically assigned (at least p. 5, [0069]-[0070]; Figures 1-4 [Wingdings font/0xE0] Sellers teaches a display screen 300 and graphical user interface (GUI) for entering (adding) different types of notes 305 taken by a user during a meeting, where the different types of notes 305 may be entered with a stylus 255, a hand 310 or with a keyboard 260 and a pointing device 265 such as a mouse 142 or the like. In Sellers, while the large set of various notes 305 pertain to a meeting as illustrated display screen 300, those skilled in the art will appreciate that other types of notes for recording information pertaining to activities or other purposes are not beyond the scope and spirit of the present invention. That is, the present invention can be used for an infinite number of purposes beyond that of recording information pertaining to a meeting (see p. 5, [0070]). That said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sellers’ display screen and GUI for entering (adding) and subsequently tagging sales notes in a sales note region with metadata appropriate to sales because, at least functionally, both Sellers and the instant invention provide a GUI for entering (adding), displaying, and annotating notes with metadata, as well as removing or deleting notes where the associated metadata may act as a reminder to the user)

In regard to dependent claim 8, Sellers teaches:
the user interface element additionally: includes structured views that display notes as: a detailed listing of meetings over a span of time; an executive summary; or a summary of shared content and attachments (at least p. 3, [0041]; p. 8, [0090]; Figure 13 [Wingdings font/0xE0] Sellers teaches a note flag summary view that extracts note flags and their associated text from a page of notes being created by a user and lists (summarizes) notes by flag (tag) type).







In regard to dependent claim 9, Sellers teaches:
a user interface element additionally provides one or more of
a methodology to access a related application with (at least pp. 6-7, [0083]-[0086]; Figures 5-6, 8, and 10-11 [Wingdings font/0xE0] Sellers illustrates, in Fig. 10, a selected e-mail note 400 has been “flagged”(tagged) with the e-mail note flag type by displaying the first icon 525 comprising an envelope adjacent to the selected note 400. The e-mail note flag type 520 has been formatted such that data of the selected note 400 is underlined by the line 1005. Activation of this particular e-mail note flag type 520, the highlight bar feature has been turned off or deactivated. In other words, a color has not been selected for the highlight bar or background option for this version of the e-mail note flag type 520. Figure. 11 illustrates an exemplary display 1100 generated in response to an activation of a particular note flag (e.g. 520). Exemplary display 1100 can comprise a new e-mail message that is generated in response to the activation of the selected e-mail note flag (e.g. 520). In other words, exemplary display 1100 that comprises an unsent, new-e-mail can correspond to the activation of an e-mail note flag type such as the ones illustrated in Figs. 5, 6 and 8. The content of the selected e-mail note 400 that corresponds to the e-mail note flag 520 has been copied and pasted into the subject line 1105 of the unsent, new e-mail message. By generating display 1100 and presenting it immediately after tagging a particular note (e.g. 520), a workload of a user can be significantly reduced. Similarly, when a note flag is activated, it can initiate an operation within the current document supporting the notes instead of or in addition to initiating an operation in another application program. For example, a user could associate a note flag with an action of taking a note and displaying it in a special window adjacent to a window that is currently receiving note data. For example, generation and sending of an email or message or notice is triggered according to the association and activation of an e-mail note flag 520)
a unique, non-searchable URL with time limits;
an ability to add additional collaborators;
an option to put access controls on additional users; or
a hyperlink embedded in a summary email; or
a methodology to interact with a related application by:
adding comments or feedback; or
approving information through an icon or button; or
a methodology to track and record application activities including:
number of times accessed; or
content accessed; or
meetings viewed; or
comments or feedback created; or
approvals of information through an icon or button.








s 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers in view of Deyab, and in further view of Sarna (“Evernote for Dummies, Chapter 8: Categorizing, Finding, and Securing Information,” (2012) Wiley & Sons, Inc., 27 pages total).
In regard to dependent claim 2, Sellers and Deyab fail to explicitly teach:
detecting selection of multiple input notes within the text region and automatically assigning a metadata tag to each such input note.
However, Sarna teaches:
detecting selection of multiple input notes within the text region and automatically assigning a metadata tag to each such input note (at least p. 22-26 [Wingdings font/0xE0] Sarna teaches aspects of Evernote® which is a note-taking application that allows a user to add metadata tagging to notes, among other features. In particular, Sarna teaches steps for tagging multiple notes at a time by (1) highlighting the notes that you want to work with, and right-click the highlighted notes which brings up options (see Fig. 8-19) one of which is to “Tag Notes” (Ctrl-Alt-T)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sarna with those of Sellers and Deyab as all three inventions are related to note taking and associating metadata tags/flags with said notes. Adding the teaching of Sarna allows a user of Sellers and Deyab to easily apply metadata tags to multiple notes by first selecting each of the notes as a group.




In regard to dependent claim 6, Sellers and Deyab fail to explicitly teach:
one or more of: automatically grouping all input notes that are associated with a meeting, automatically grouping all input notes belonging to a given metadata tag; or automatically excluding specific input notes or notes associated with a given metadata tag based on defined rules.
However, Sarna teaches:
one or more of: automatically grouping all input notes that are associated with a meeting; a automatically grouping all input notes belonging to a given metadata tag; or automatically excluding specific input notes or notes associated with a given metadata tag based on defined rules (at least pp. 13-18 [Wingdings font/0xE0] Sarna teaches aspects of Evernote® which is a note-taking application that allows a user to add metadata tagging to notes, among other features. In particular, Sarna teaches conducting searches of notes, by keyword, title or metadata tag(s). By searching notes by metadata tag(s), a user can identify all notes with the same metadata tag(s), which also acts to exclude other notes that do not have matching metadata tag(s) assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sarna with those of Sellers and Deyab as all three inventions are related to note taking and associating metadata tags/flags with said notes. Adding the teaching of Sarna allows a user of Sellers and Deyab to focus on only those notes they are interested in by performing a search according to assigned metadata tag(s)).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Sellers in view of Deyab, and in further view of Lipka et al. (hereinafter Lipka, U.S. Patent Application Publication No. 2014/0081740 A1, filed 09/17/2012, published 03/20/2014).
In regard to independent claim 3, Sellers and Deyab fail to explicitly teach:
the text note region is part of a sales-related application and the automatically assigned ….
In Sellers, while the large set of various notes 305 pertain to a meeting as illustrated by display screen 300, those skilled in the art will appreciate that other types of notes for recording information pertaining to activities or other purposes are not beyond the scope and spirit of the present invention. That is, the present invention can be used for an infinite number of purposes beyond that of recording information pertaining to a meeting (see p. 5, [0070]).
However, Lipka teaches:
the text note region is part of a sales-related application and the automatically assigned … (at least Abstract; p. 1, [0007]; pp. 2-3, [0015]-[0019]; p. 4, [0030]-[0032]; p. 5, [0038]-[0041]; Figures 1b, 2-3 [Wingdings font/0xE0] Lipka teaches a user interface that enables users to define metadata tags or program tags for marketing programs used to indicate various common aspects of the marketing programs, such as program success criteria, parent program, acquisition program for a lead, and the like) and the metadata tags are at least one of:
a timestamp, Customer Relationship Manager (CRM) lead, CRM lead status, CRM opportunity, CRM opportunity stage, CRM account, CRM task, CRM contact, Pain, Next Steps, User Role including account executive, sales manager, or marketer (at least pp. 5-6, [0041]-[0048]; Figure 3 [Wingdings font/0xE0] Lipka teaches a metadata definition module 304 and a metadata tagging module 306. The metadata or program tags are to be associated with various objects in the marketing management system 110, including program objects 116, lead objects 118, interaction objects 120, opportunity objects 126 and/or account objects 112. Program metadata or tags to be associated with program objects 116 may include a period, a cost, a success flag, a date of reaching success, a channel type, and a list of identifying information of acquired leads. Lipka explicitly teaches at least lead objects 118 and lead-related metatags as well as just about any other program metadata or tags that the user may define and/or use to tag various business objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lipka with those of Seller as both are related to the association of metadata to various entities to make said entities more understandable to the user and to their corresponding systems to carry out various actions.













s 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers in view of Deyab, and in further view of Delaney et al. (hereinafter Delaney, U.S. Patent Application Publication No. 2014/0280353 A1, filed 03/12/2013, published 09/18/2014).
In regard to independent claim 10, Sellers teaches:
A method comprising: at a device with one or more processors, non-transitory memory, input device, and a display (see Sellers at Figs. 1-2), a method comprising the steps of:
displaying, on the display, a sales note region (at least p. 5, [0069]-[0070]; Figures 1-4 [Wingdings font/0xE0] Sellers teaches a display screen 300 and graphical user interface (GUI) for entering different types of notes 305 taken by a user during a meeting, where the different types of notes 305 may be entered with a stylus 255, a hand 310 or with a keyboard 260 and a pointing device 265 such as a mouse 142 or the like. In Sellers, while the large set of various notes 305 pertain to a meeting as illustrated by display screen 300, and not sales, those skilled in the art will appreciate that other types of notes for recording information pertaining to activities or other purposes are not beyond the scope and spirit of the present invention. That is, the present invention can be used for an infinite number of purposes beyond that of recording information pertaining to a meeting (see p. 5, [0070]). That said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sellers’ display screen and GUI for tagging sales notes in a sales note region with metadata appropriate to sales Sellers and the instant invention provide a GUI for entering, displaying, and annotating notes with metadata).
detecting, on the input device, an text input within the sales note region (at least pp. 5-6, [0071]-[0072]; Figures 1-4[Wingdings font/0xE0] Sellers teaches selection of a previously entered note 400 by a user. In response to the selection of the previously entered note 400, a highlight bar 405 envelopes or surrounds the note 400 in order to inform the user that the note 400 has been selected and is ready for further processing by a document editing module 205. In Sellers, while the large set of various notes 305 pertain to a meeting as illustrated by display screen 300, those skilled in the art will appreciate that other types of notes for recording information pertaining to activities or other purposes are not beyond the scope and spirit of the present invention. That is, the present invention can be used for an infinite number of purposes beyond that of recording information pertaining to a meeting (see p. 5, [0070]). That said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sellers’ display screen and GUI for entering and subsequently tagging sales notes in a sales note region with metadata appropriate to sales because, at least functionally, both Sellers and the instant invention provide a GUI for entering, displaying, and annotating notes with metadata).
Sellers
in response to detecting the text input within the sales note region, analyzing the text input within the sales note region to further automatically determine a metadata tag .
However, Deyab teaches:
in response to detecting the text input within the sales note region, analyzing the text input within the sales note region to further automatically determine a metadata tag (at least Abstract; p. 1, [0004]; p. 2, [0023]-[0024]; p. 4, [0047]; Figures 1, 7 [Wingdings font/0xE0] Deyab teaches a method of intelligently annotating texts by first creating a topic map summarizing topics of interest of the user. Texts to be annotated are read and topics from the previously generated topic map are then identified in the texts and automatically annotated. Topic data structures are automatically attached to the texts being annotated. Further, text annotations may include actions associated to the topics of the text. Here, the topic data structures are the annotations representing topics found in the texts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Deyab with those of Sellers as both inventions are related to methods of automatically providing annotations to content. Adding the teaching of Deyab to Sellers provides Sellers with a method to automatically identify and annotate texts to identify topics of interest to the end-reader.
Sellers and Deyab
determining one or more insights from the text input within the sales note region and the metadata tag.
However, Delaney teaches:
determining one or more insights from the text input within the sales note region and the metadata tag (at least pp. 18-19, [0121]-[0133]; Figures 2, 3A [Wingdings font/0xE0] Delaney teaches the use of natural language understanding to identify and extract facts (insights) from medical notes entered by a physician. Indicators (see Fig. 3A, 313, 315, 317, 319) highlight (annotate) word(s) in the medical notes that are determined to link with facts 312, 314, 316, and 318, respectively. Fig. 3A presents a graphical user interface which displays identified and extracted facts (insights) from the physician’s notes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Delaney with those of Sellers and Deyab as all three inventions are related to aspects of note taking. Adding the teachings of Delaney provide Sellers and Deyab with a method of annotating, extracting and linking words, terms, keywords, phrases in notes with facts utilizing natural language understanding techniques.
Sellers further teaches:
displaying, on the display, an alert to the user of a the one or more insights associated with the text input within the sales note region and the metadata tag (at least pp. 6-7,  [0083]-[0086]; Figures 5-6, 8, and 10-11 [Wingdings font/0xE0] Sellers illustrates, in Fig. 10, a selected e-mail note 400 has been “flagged”(tagged) with the e-mail note flag first icon 525 comprising an envelope adjacent to the selected note 400. The e-mail note flag type 520 has been formatted such that data of the selected note 400 is underlined by the line 1005. Activation of this particular e-mail note flag type 520, the highlight bar feature has been turned off or deactivated. In other words, a color has not been selected for the highlight bar or background option for this version of the e-mail note flag type 520. Figure. 11 illustrates an exemplary display 1100 generated in response to an activation of a particular note flag (e.g. 520). Exemplary display 1100 can comprise a new e-mail message that is generated in response to the activation of the selected e-mail note flag (e.g. 520). In other words, exemplary display 1100 that comprises an unsent, new-e-mail can correspond to the activation of an e-mail note flag type such as the ones illustrated in Figs. 5, 6 and 8. The content of the selected e-mail note 400 that corresponds to the e-mail note flag 520 has been copied and pasted into the subject line 1105 of the unsent, new e-mail message. By generating display 1100 and presenting it immediately after tagging a particular note (e.g. 520), a workload of a user can be significantly reduced. Similarly, when a note flag is activated, it can initiate an operation within the current document supporting the notes instead of or in addition to initiating an operation in another application program. For example, a user could associate a note flag with an action of taking a note and displaying it in a special window adjacent to a window that is currently receiving note data. For example, generation and sending of an email or message or notice is triggered according to the association and activation of an e-mail note flag 520, where the email provides an alert to a recipient).
Sellers and Deyab fail to explicitly teach:
detecting input, on the input device, accepting or rejecting the one or more sales insights.
However, Delaney teaches:
detecting input, on the input device, accepting or rejecting the one or more sales insights (at least p. 18, [0121] [Wingdings font/0xE0] Delaney teaches an interactive process between the physician entering the text narrative (e.g. medical notes) and execution of the fact extraction component 104 where the physician may review the identified and extracted facts, make edits to the text narrative, then re-execute the fact extraction component 104 to see how the extracted facts may change. In this way, the physician, by making edits to the previously entered text narrative, may cause at least some of the previously identified and extracted facts to be rejected by being removed as a result of the editing. Similarly, at least some of the previously identified and extracted facts may remain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Delaney with those of Sellers and Deyab as all three inventions are related to aspects of note taking. Adding the teachings of Delaney provide Sellers and Deyab with a method of annotating, extracting and linking words, terms, keywords, phrases in notes with facts utilizing natural language understanding techniques and offer the user to makes edits to the notes to affect subsequent identifications and extractions of facts.




In regard to dependent claim 11, Sellers and Deyab fail to explicitly teach:
determining one or more insights from the text input within the sales note region and the automatically assigned metadata tag; and displaying, on the display, the one or more insights associated with the metadata tag.
However, Delaney teaches:
determining one or more insights from the text input within the sales note region and the automatically assigned metadata tag; and displaying, on the display, the one or more insights associated with the metadata tag (at least pp. 18-19, [0121]-[0133]; Figures 2, 3A [Wingdings font/0xE0] Delaney teaches the use of natural language understanding to identify and extract facts (insights) from medical notes entered by a physician. Indicators (see Fig. 3A, 313, 315, 317, 319) highlight (annotate) word(s) in the medical notes that are determined to link with facts 312, 314, 316, and 318, respectively. Fig. 3A presents a graphical user interface which displays identified and extracted facts (insights) from the physician’s notes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Delaney with those of Sellers and Deyab as all three inventions are related to aspects of note taking. Adding the teachings of Delaney provide Sellers and Deyab with a method of annotating, extracting and linking words, terms, keywords, phrases in notes with facts utilizing natural language understanding techniques.






In regard to dependent claim 12, Sellers and Deyab fail to explicitly teach:
automatically determining the metadata tag further comprises applying natural language understanding to the text input within the sales note region.
However, Delaney teaches:
automatically determining the metadata tag further comprises applying natural language understanding to the text input within the sales note region (at least pp. 18-19, [0121]-[0133]; Figures 2, 3A [Wingdings font/0xE0] Delaney teaches the use of natural language understanding to identify and extract facts from medical notes entered by a physician. Indicators (see Fig. 3A, 313, 315, 317, 319) highlight (annotate) word(s) in the medical notes that are determined to link with facts 312, 314, 316, and 318, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Delaney with those of Sellers and Deyab as all three inventions are related to aspects of note taking. Adding the teachings of Delaney provide Sellers and Deyab with a method of annotating, extracting and linking words, terms, keywords, phrases in notes with facts utilizing natural language understanding techniques.

In regard to dependent claim 13, Sellers and Deyab fail to explicitly teach:
the one or more insights are based on a context of a current interaction as compared to one or more prior interactions, where the interactions in turn comprise at least a sales note and a metadata tag.
However, Delaney
the one or more insights are based on a context of a current interaction as compared to one or more prior interactions, where the interactions in turn comprise at least a sales note and a metadata tag (at least pp. 18-19, [0120]-[0133]; Figures 2, 3A [Wingdings font/0xE0] Delaney teaches the use of natural language understanding to identify and extract facts (insights) from medical notes (Delaney calls these text narratives) entered by a physician, where the identification and extraction of facts from the medical notes may be carried out during their entry by the physician (e.g. on-the-fly)(current interaction) or once the medical notes have been entered. Indicators (see Fig. 3A, 313, 315, 317, 319) highlight (annotate) word(s) in the medical notes that are determined to link with facts 312, 314, 316, and 318, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Delaney with those of Sellers and Deyab as all three inventions are related to aspects of note taking. Adding the teachings of Delaney provide Sellers and Deyab with a method of annotating, extracting and linking words, terms, keywords, phrases in notes with facts utilizing natural language understanding techniques.

Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended independent claim 1 as indicated below:

1.	A method comprising:
at a device with one or more processors, non-transitory memory, input device, and a display, the method comprising the steps of:
displaying, on the display, a text note region;
detecting, on the input device, an indication of an input note; and

associating a metadata tag with the input note by:
accepting further user input;
detecting one or more keywords in the further user input to automatically assign a metadata tag to the input note; or
otherwise analyzing the input note to automatically assign a metadata tag to the input note; and
forwarding the input note and the automatically assigned metadata tag to another application program.

Applicant has also added independent claim 10, as indicated below:

10.	A method comprising:
at a device with one or more processors, non-transitory memory, input device, and a display, a method comprising the steps of:
displaying, on the display, a sales note region;
detecting, on the input device, a text input within the sales note region; and
in response to detecting the text input within the sales note region,
analyzing the text input within the sales note region to further automatically determine a metadata tag:
determining one or more insights from the text input within the sales note region and the metadata tag;
displaying, on the display, an alert to the user of a the one or more insights associated with the text input within the sales note region and the metadata tag; and
detecting input, on the input device, accepting or rejecting the one or more sales insights.

Applicant states that: Independent claim 1, as amended, now requires “detecting one or more keywords in the further user input” or “otherwise analyzing the text note” to automatically assign the metadata tag”.

analyzing the text input within the sales note region” to “automatically display details or an alert of a related sales insight.”

Applicant argues that the prior art of Sellers fails to disclose analyzing the text in the note itself to automatically assign a metadata tag.

The Examiner agrees that Sellers does not disclose the cited limitations.

The Examiner has conducted an additional search and has identified the prior art of Deyab which he believes teaches the cited limitations.

Applicant has added claims 11-13 (former claim designated as “4b” has been revised and presented as new claim 10).

Applicant states that: New claim 11 depends from claim 10 and is similarly supported by at least paragraph [0035] and Fig. 8 of the published Specification.

[0035] FIG. 8 is a GUI screen shot of a user or team sourced sales insight. The insight button 806 may be highlighted to visually indicate the availability of an insight that is related to the text input or previously entered or detected metadata tag. In this example, the "Challenge" metadata tag has a related insight 803. To ask this particular Manufacturing customer if they are struggling when using a particular piece of software. Selecting the insight button 806 launches a popup window 800 that may contain a label 801 a title for the insight 802, a detailed description of the insight 803, and a button to reject 804 or approve 805 the insight. Selecting on the accept or reject button may generate data as a part of a feedback loop to improves the system's identification and suggestion of insights. Approving the insight, for example, may result in importing the insight detail into the meeting as a note record.

New claim 12 depends from claim 1 and further requires that the automatically assigned metadata tag is determined by natural language processing of the input note.
It is supported by [0007] and [0034] and Fig. 7 of the published application.

[0007] Described herein are methods, systems and computer programs for applying context and structure to sales notes through intelligent metadata tags. Note records may be initially created with a word processing application and stored as individual, sentence-like entities. A note record can have one or more metadata tags assigned to it, either manually, or by automatic detection of keywords. In some implementations, language understanding algorithms may be applied to the sentence structure in the note records to determine possible related metadata tags. Metadata tags may be configured to initiate certain activities, such as to populate a database table in related business applications such as a Customer Relationship Management (CRM) application, or to create an event in a calendar application, or to provide a taxonomy for note search and later retrieval. The user can, in some implementations, manually choose from a list of available preconfigured metadata tags such as 'Attendee', 'Challenge', 'Next Step', and 'Champion' or may create their own.

[0034] FIG. 7 is a GUI screen shot illustrating how a metadata tag can be automatically applied to a note. Certain keywords 701 may trigger a note to have a metadata tag 702 be automatically tagged based on a natural language processing and machine learning algorithm. The algorithm is designed to identify patterns in text that is associated with a metadata tag. In this example, the algorithm may have detected the word "difficulty" and informed the system to prompt a "Challenge" tag. The suggested tag can be accepted or rejected by the user by click on the "X" or"✓". Selecting on the accept or reject button may generate additional data as a part of a feedback loop to improves the system's ability to identify and suggest metadata tags. The feedback can be specific to each user, the context (e.g., the type of customer which the user is interacting with), or the user's organization.

New claim 13 depends from claim 10 and further requires the insight to be based on a context of a current interaction as compared to prior interactions, where the interaction depends at least on a note and its associated metadata tag. See Fig. 15 and Pars. [0045]-[0046] of the published application for an explanation of this feature of the Applicant’s invention.

[0045] FIG. 15 is a flowchart 1500 of one implementation of the user seeing a prescriptive insight based on the context of the current customer interaction. Action 1501 represents the process of building a customer interaction profile based on associated CRM objects, note records, and metadata tags. Attributes of this interaction profile include the number of previous interactions, account industry, account size, names and roles of contacts engaged, discussed challenges, and proposed solutions amongst other details. The list of profile attributes above is by way of example only, and is not a limitation on the profile structure.

[0046] At Action 1502, the current customer interaction profile is used to identify historical customer interactions with a similar profile (e.g., build a propensity score). Examples of propensity score building techniques include sentiment analysis, linear and logistic regression, classification, support vector machines, decision trees, and neural networks. At Action 1503, note records of potential interest are identified by comparing notes records and metadata tags between the current and historical customer interactions with a high propensity score.

	The Examiner has made new rejections for claims 10-13 in view of Sellers, Deyab and Delaney.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James H. Blackwell/
05/06/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177